
	
		II
		111th CONGRESS
		1st Session
		S. 1337
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Kennedy, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Family Reunification
			 Act of 2009.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who are eligible for a visa
				under paragraph (1) or (3) of section 203(a) and who have a parent who was
				naturalized pursuant to section 405 of the Immigration Act of 1990 (Public Law
				101–649; 8 U.S.C. 1440
				note).
				.
		
